Citation Nr: 0809516	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-38 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for endometriosis, pelvic 
inflammatory disease with abdominal pain, and history of 
tuboovarian abscess.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from December 1992 to May 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that granted service connection for 
endometriosis, pelvic inflammatory disease with abdominal 
pain, and tuboovarian abscess with a 0 percent rating, 
effective April 24, 2003.

The appellant submitted additional medical records pertaining 
to her gynecological disability in March 2006.  She did not 
provide a waiver of agency of original jurisdiction 
consideration for that evidence.  Nevertheless, because the 
issue is being remanded, the RO will have the opportunity to 
consider the new evidence submitted after the Statement of 
the Case (SOC) was issued in October 2005.
 

REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R.  § 3.159(c)(4).

Service connection for endometriosis, pelvic inflammatory 
disease with abdominal pain, and tuboovarian abscess was 
granted in April 2004 and the disability was rated 0 percent 
disabling.  The veteran asserts that a higher rating is 
warranted because she has pelvic pain and heavy and irregular 
bleeding that requires medication.  New evidence submitted in 
September 2006 shows that the veteran underwent a total 
abdominal hysterectomy in March 2006.  Thus, since the 
medical evidence indicates that the veteran's gynecological 
condition has significantly changed during the pendency of 
this appeal, the Board finds that additional development is 
necessary to determine the current nature and extent of her 
endometriosis, pelvic inflammatory disease with abdominal 
pain, and history of tuboovarian abscess.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to 
identify all non-VA and VA medical 
providers who have treated or 
evaluated her gynecological conditions 
since March 2005, to include the 
private physician who performed the 
hysterectomy in March 2006.  After 
securing the necessary releases, 
obtain those treatment records.  

2.	The veteran should be afforded a VA 
gynecological examination to determine 
the nature and extent of any current 
disability.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  A 
complete rationale should be provided 
for any proffered opinion.  The 
examiner should provide an opinion as 
to whether it is as likely as not (50 
percent or greater probability) that 
the veteran's hysterectomy was the 
result of her service-connected 
gynecological disabilities.

3.	Then, readjudicate the issue on appeal 
taking into consideration all evidence 
added to the file since the most 
recent VA adjudication.  If the 
benefits sought cannot be granted, 
issue a supplemental statement of the 
case and allow the appropriate time 
for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the or the 
United States Court of Appeals for Veterans Claims 


for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

